Case 1:14-mc-00008-KD-MU Document 302 Filed 01/22/21 Page 1 of 1           PageID #: 2541



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 SE PROPERTY HOLDINGS, LLC,             :

       Plaintiff,                       :

 vs.                                    :     Civil Action No. 14-mc-0008-KD-MU

 UNIFIED RECOVERY GROUP, LLC, :
 et al.,

       Defendants,                      :

 GREENBACK RECYCLING, LLC,              :
 and LONGHORN TRADING, LLC,

       Garnishees.                      :

                                        ORDER

       After due and proper consideration of all issues raised, and there having been

 no objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C.

 § 636(b)(l)(B) and dated January 6, 2021 (Doc. 301), is ADOPTED as the opinion of

 this Court.

       Accordingly, Plaintiff’s motion to dismiss fully the garnishments filed against

 Garnishees Greenback Recycling, LLC (Doc. 245) and Longhorn Trading, LLC (Doc.

 237), and to dismiss the related pending garnishment contests (Doc. 300) is

 GRANTED, and the garnishments and contests are DISMISSED WITH PREJUDICE.

       DONE this 22nd day of January 2021.



                                 s/ Kristi K. DuBose
                                 KRISTI K. DuBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
